Citation Nr: 0433464	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 2, 2001 for 
the grant of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In June 2004, the veteran withdrew a request for a hearing 
before a Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  An original claim was received in March 1974.  

2.  In August 1974, service connection was granted for 
degenerative arthritis of the thoracic and lumbosacral spine 
and for high frequency hearing loss, an appendectomy, 
hemorrhoids, a left varicocele, migraine headaches, and 
tonsillectomy.  The arthritis was rated as 10 percent 
disabling and the others were noncompensable.

3.  The veteran was informed of the decision and of his right 
to appeal but no timely appeal was filed.  

4.  In September 1989, the RO denied compensable ratings for 
hearing loss and hemorrhoids and continued the 10 percent for 
arthritis.  The veteran was notified of its decision and of 
his appeal rights and did not appeal its decision and it 
became final.  

5.  The next claim for an increased rating was received on 
April 2, 2001.

6.  In February 2002, a VA Form 21-8940 was received.  

7.  In July 2002, individual unemployability was granted 
effective from April 2, 2001.  

8.  There is no evidence reflecting that the veteran became 
unemployable within 1 year of April 2, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to April 2, 2001 for 
the grant of a total rating for compensation based upon 
individual unemployability have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the June 2001 VCAA 
letter to him.  The letter advised him what was required to 
substantiate a claim for service connection and what evidence 
would be necessary to substantiate an increased disability 
evaluation.  He was told that additional information was 
needed from him.  He was sent VA Forms 21-4142 and told to 
complete them for each doctor or hospital  and send them back 
to VA and then VA would request those records from his 
private physician or hospital.  He was told that ultimately, 
however, he was responsible for ensuring that these records 
were received by VA.  He was advised to notify VA of the 
nature of any evidence which would assist in supporting his 
claim and where it was located.  He was told that if he did 
not send it within 60 days, his claim might be delayed or 
decided based on the evidence of record.  He was told that VA 
had scheduled an examination.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

The issue before the Board is entitlement to an effective 
date earlier than April 2, 2001 for the grant of a total 
rating for compensation based upon individual 
unemployability.  

38 U.S.C.A. § 5110 provides:
(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(1) The effective date of an award of disability 
compensation to a veteran shall be the day following the 
date of the veteran's discharge or release if application 
therefor is received within one year from such date of 
discharge or release.

(2) The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.

38 C.F.R. § 3.400 provides:. 
 
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 
 
 (o) Increases. 
(1) General. Except as provided in paragraph (o)(2) of 
this section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later. 	(2) Disability 
compensation. Earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 
 (q) New and material evidence (§ 3.156)-- 
(1) Other than service department records-- 
(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. See §§ 20.1103, 20.1104 and 
20.1304(b)(1) of this chapter. 
(ii) Received after final disallowance. Date of receipt of 
new claim or date entitlement arose, whichever is later. 
(2) Service department records. To agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within 1 year after separation from service.

The preponderance of the evidence is against the claim.  

The RO assigned a total rating for compensation based upon 
individual unemployability effective from April 2, 2001.  
Prior to that date, the RO rated the veteran's 
service-connected disabilities as 10 percent disabling in 
September 1989 and that decision became final because the 
veteran did not appeal.  Since he had a 10 percent 
evaluation, he did not meet the basic schedular criteria for 
a total rating for compensation based upon individual 
unemployability.  38 C.F.R. § 4.16 (2004).  

The October 1988 service physician letter which was received 
in July 2004, indicating that the veteran was totally 
disabled, did not indicate that the veteran was totally 
disabled solely due to service-connected disabilities.  
Indeed, other, non-service-connected disabilities were 
indicated to be disabling in the letter.  The letter is not 
new and material but instead is cumulative of evidence 
considered in September 1989, including the July 1989 VA 
examination reports.  See 38 C.F.R. § 3.400(q)(2)(2004).  The 
service physician noted that he had found arthritis in the 
veteran's shoulders, hips, knees, and arms in addition to his 
lower back.  An earlier effective date based on this record 
is not warranted.

Furthermore, it is not disputed that there was no claim for a 
total rating for compensation based upon individual 
unemployability between the September 1989 denial and April 
2, 2001.  In addition, there was no informal claim, or intent 
to file a claim for a total rating for compensation based 
upon individual unemployability, during that time period.  
38 C.F.R. §§ 3.155, 3.157.  In addition, there is no medical 
evidence reflecting that the veteran became unemployable 
within 1 year of April 2, 2001.  38 U.S.C.A. § 5110(b).  

It has been argued that the private and Social Security 
Administration records constitute informal claims.  
38 C.F.R. § 3.155.  However, alls such new records were 
received after April 2, 2001 and do not serve as a basis for 
an earlier effective date.  Also, such records are not VA 
records or examinations within the meaning of 
38 C.F.R. § 3.157 (2004). 

Other records the veteran has recently submitted dated in 
1988 fail to establish any indication that the veteran was 
unemployable due to service-connected disability.  Rather, 
the documents reflect the veteran's problems with depression 
and anxiety, conditions that were not service-connected in 
1988 or now.  

Additionally, since 1988, the veteran's service-connected 
hearing loss disability has increased to 80 percent and his 
lumbar spine condition has become worse, and has increased to 
60 percent.  

It is clear from the February 2002 VA Form 21-8940 that the 
veteran asserts that he has been unemployable since February 
1988.  His claim was not received until 2002.  Thus, even if 
correct, he did not file a claim within 1 year of the event.  

In essence, prior to April 2, 2001, the veteran did not meet 
the schedular criteria for a total rating for compensation 
based upon individual unemployability; there was no claim for 
a total rating for compensation based upon individual 
unemployability; and VA was not in receipt of any evidence 
reflecting unemployability due to service-connected 
disability.  Also, there is no evidence reflecting that he 
became unemployable due to service-connected disability 
within 1 year of April 2, 2001.  

In light of the above, the claim is denied.  


ORDER

Entitlement to an effective date prior to April 2, 2001 for 
the grant of a total rating for compensation based upon 
individual unemployability is denied. 





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



